DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/06/2022 has been entered.
 
Allowable Subject Matter
Claims 1, 4-12, 14, 16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant has placed the claims in condition for allowance by adding allowable subject matter to independent claims 1, 14, 16 and 18.  References Mullins et al. U.S. Pub. No. 2016/0247324, Lee U.S. Pub. No. 2016/0026426, Ninan et al. U.S. Patent No. 11,036,055, Boss WO 2020/014705 A1, Wang et al. WO 2020/076946 A1, Abdelmoati et al. U.S. Pub. No. 2015/0302650, Nishi U.S. Pub. No. 2018/0307045 and Kim et al. U.S. Pub. No. 2014/0285522 are made of record as teaching the art of maintenance work support system and method.  However, none of the prior art teaches or suggests:  
from claim 1, 14 and 16 – “restrict the worker from imaging the target at the area of the maintenance work, wherein processing to restrict the working includes:  determining whether or not the target depicted in the camera-image is related to the support information, when acquiring the camera-image imaged by the camera, displaying an imaging button on the terminal if the target depicted in the camera-image is related to the support information, the camera-image being stored in a memory when the imaging button is operated by the worker, and non-displaying an imaging button on the terminal if the target depicted in the camera-image is not related to the support information”
from claim 18 – “restricting the worker from imaging the target at the area of the maintenance work, wherein processing to restrict the working includes:  determining whether or not the target depicted in the camera-image is related to the support information, when acquiring the camera-image imaged by the camera, displaying an imaging button on the terminal if the target depicted in the camera-image is related to the support information, the camera-image being stored in a memory when the imaging button is operated by the worker, and non-displaying an imaging button on the terminal if the target depicted in the camera-image is not related to the support information”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Request for Continued Examination, filed 6/06/2022, with respect to 35 U.S.C. § 103 Rejections of claims 1, 4-12, 14, 16 and 18 have been fully considered and are persuasive.  The 35 U.S.C. § 103 Rejections of the previous Office Action have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Donna J. Ricks/Examiner, Art Unit 2612 




/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612